Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Ralph Baskerville
d/b/a 4744 Corner Store,

Respondent.

Docket No. C-12-1037
FDA Docket No. FDA-2012-H-0792

ALJ Ruling No. 2013-1
Date: November 19, 2012

RULING DENYING MOTION
TO REOPEN DEFAULT JUDGMENT

I deny the motion of Respondent, Ralph Baskerville d/b/a Corner Store to reopen
the default judgment that Administrative Law Judge (ALJ) Scott Anderson issued
in this case because Respondent has not shown that extraordinary circumstances
prevented him from answering the administrative complaint that was served by the
Center for Tobacco Products (CTP).

Respondent operated a business that sold tobacco products. On August 8, 2012,
CTP issued an administrative complaint charging that Respondent had sold
tobacco products to a minor under the age of 18 and had failed to verify the age of
a minor by means of photographic identification. CTP sought a civil money
penalty of $500. The administrative complaint was sent to Respondent’s place of
business at 4744 Alhambra Avenue, Baltimore, Maryland. An individual named
“Price” signed a United Parcel Service receipt for the document.
The administrative complaint advised Respondent that he had 30 days within
which to file an answer, if Respondent desired a hearing to challenge the
allegations and the proposed civil money penalty. Respondent failed to file an
answer within the 30-day period. On October 2, 2012, ALJ Anderson issued an
initial decision and default judgment against Respondent. The initial decision and
default judgment was sent to Respondent’s 4744 Alhambra Avenue address by
certified mail, return receipt requested, and, as was the case with the
administrative complaint, an individual named “Price” signed the receipt for the
document.

On October 8, 2012, Respondent contacted the Appellate Division of the
Departmental Appeals Board to inquire about his appeal rights. On November 1,
2012, Respondent filed a motion with the Board’s Civil Remedies Division that
effectively asked me to reopen the initial decision and default judgment that I had
entered against him. CTP opposed the motion.

In his motion, Respondent asserts that he dissolved his business in May 2012 and
that “there were documents and/or letters that I did not receive because I was no
longer physically in the store.” Respondent does not explain why he failed to
receive the administrative complaint but received the initial decision and default
judgment on or about the date that it was delivered to his now-former business.
Respondent gives no explanation of the mechanism — if any — that he put into
place to assure that documents of importance relating to his dissolved business be
transmitted to him.

A motion to reopen an initial decision and default judgment is governed by
regulations at 21 C.F.R. § 17.11(d). The regulation precludes reopening, unless
the Respondent can establish the presence of “extraordinary circumstances
excusing the failure to file an answer in a timely manner.” The term
“extraordinary circumstances” is not defined. However, in the context of the
regulation, the term clearly means circumstances that are beyond a party’s ability
to control that prevent it from discharging the duty to file a timely answer.

“Extraordinary circumstances” describes circumstances that are analogous to what
constitutes “good cause” pursuant to regulations published at 42 C.F.R. Part 498
that govern hearings in cases involving the Centers for Medicare and Medicaid
Services (CMS). The CMS regulations have always been interpreted to mean that
good cause for an untimely filing must constitute events that are beyond an
individual’s ability to control that preclude an individual from filing something
timely. “Good cause” has never been defined so generously as to include ordinary
negligence.
Respondent has not shown that circumstances that were beyond his ability to
control prevented him from filing an answer in this case. Even if he had dissolved
his business, he had a duty to assure that documents of importance were
transmitted to him timely. I take notice of the fact that a business that is dissolved
still is responsible for acts that it committed, or that were committed on its behalf,
before the dissolution. The proprietor of any business is legally required to answer
for, and be responsible for, pre-dissolution events.

In this case, that meant that Respondent was obligated to assure that a document
such as the administrative complaint would be brought to his attention. Accepting
Respondent’s assertion as true, the fact that he did not see the administrative
complaint because he was no longer physically present at his former place of
business is no explanation of extraordinary circumstances for his failure to receive
it. At best, Respondent’s explanation amounts to an assertion that he was
negligent in assuring that he be given documents of importance. As I have stated,
ordinary negligence can never constitute “extraordinary circumstances.”

/s/
Steven T. Kessel
Administrative Law Judge

